FOURTH DIVISION
                              DILLARD, C. J.,
                        DOYLE, P. J., and MERCIER, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                        May 8, 2018




In the Court of Appeals of Georgia
 A18A0446. FINDLEY v. CITY OF ATLANTA et al.

      DILLARD, Chief Judge.

      Michael Findley, proceeding pro se, sued the City of Atlanta and other

defendants, alleging that he suffered injuries as a result of the defendants’ negligent

construction of a utility pole and anchoring guy-wire, which he struck while riding

his bicycle in a park maintained by the City. The City moved for summary judgment,

which the trial court granted. Findley then moved for reconsideration, which the trial

court denied. On appeal, Findley argues that the trial court erred in granting summary

judgment without first ruling on his motion to amend the complaint to add a new

party, that the Atlanta Judicial Circuit’s case-reassignment procedure was unlawful,

and that the court’s summary-judgment order did not comport with the Uniform

Superior Court Rules. For the reasons set forth infra, we agree that the trial court
erred in granting summary judgment before ruling on Findley’s motion to amend the

complaint, and thus, we vacate that ruling and remand the case to the trial court for

further proceedings consistent with this opinion.

      The record shows that on September 5, 2015, Findley was riding his bicycle on

a path in the City’s West End Park when he collided with a guy-wire that was

anchoring a utility pole on the path, suffering injuries as a result. On March 9, 2016,

Findley filed a lawsuit against the City and John Doe defendants1 to recover for

injuries that he suffered as a result of the bicycle accident. Specifically, he alleged

that the defendants acted negligently in constructing and maintaining a utility pole

along a public path with an anchoring guy-wire that was difficult to see. Thereafter,

the City filed responsive pleadings.

      Over the course of the next several months, Findley amended his complaint

four times. Nevertheless, on November 2, 2016, the City filed a motion for summary

judgment, arguing, inter alia, that Findley’s claims against the City were barred by

the doctrine of sovereign immunity. Rather than immediately filing a responsive brief,

on December 2, 2016, Findley amended his complaint a fifth time, adding Georgia

      1
       Although it is unclear from the record, at some point the John Doe defendants
were identified as Ruby-Collins/Reynolds/EPR Joint Venture, LLC and its CEO,
Benjamin Morgan.

                                          2
Power Company as a defendant, and a few days later, he filed a motion to amend his

complaint. Subsequently, on December 19, 2016, the City filed a motion to strike

Findley’s fifth amended complaint. And while Findley filed a response, nothing in the

record indicates that the trial court ruled on his motion to amend.

      On March 27, 2017, the trial court held a hearing on all defendants’ motions

for summary judgment,2 during which Findley noted that he had moved to add

Georgia Power as a defendant. Nevertheless, on March 31, 2017, the trial court

granted defendants’ motions for summary judgment, indicating in the order that the

case was now closed. A few days later, Findley moved for reconsideration. And on

April 24, 2017, he filed a motion to vacate the trial court’s summary-judgment order.

But on April 26, 2017, the trial court denied Findley’s motion for reconsideration.

Then, on May 1, 2017, and prior to the trial court ruling on his motion to vacate,

Findley filed a notice of appeal. This appeal follows.

      1. Findley contends that the trial court erred in granting summary judgment

without first ruling on his motion to amend the complaint, in which he sought to add

a new party defendant. We agree.


      2
      The other defendants in the case at that time also filed motions for summary
judgment on January 18, 2017.

                                          3
       OCGA § 9-11-15 (a), in relevant part, provides:

       A party may amend his pleading as a matter of course and without leave
       of court at any time before the entry of a pretrial order. Thereafter the
       party may amend his pleading only by leave of court or by written
       consent of the adverse party. Leave of court shall be freely given when
       justice so requires. . . .


And the Supreme Court of Georgia has held that “[t]he right to amend is properly

broad, and there is no prohibition against pleading a new cause of action.”3

Furthermore, a pending dispositive motion “will not preclude a party from amending

his or her pleading.”4 Indeed, a motion for leave to amend a complaint to add

additional claims against existing defendants is “superfluous if it is made before entry

of a pretrial order.”5

       That said, when a party wishes to add or drop a party by amendment, “OCGA

§ 9-11-15 (a) must be read in pari materia with OCGA § 9-11-21,”6 which, in part,


       3
        Hutto v. Plagens, 254 Ga. 512, 514 (2) (330 SE2d 341) (1985) (punctuation
omitted); accord Benedek v. Bd. of Regents of Univ. Sys. of Ga., 332 Ga. App. 573,
574 (1) (a) (774 SE2d 150) (2015).
       4
           Benedek, 332 Ga. App. at 574 (1) (a).
       5
           Id. at 574-75 (1) (a).
       6
           Id. at 575 (1) (b).

                                           4
provides that “[p]arties may be dropped or added by order of the court on motion of

any party or of its own initiative at any stage of the action and on such terms as are

just.”7 And a trial court’s decision as to whether a party should be added to a lawsuit

“lies in the court’s sound discretion and will be overturned on appeal only upon a

showing of abuse of that discretion.”8

      In this matter, as previously noted, the City moved for summary judgment on

November 2, 2016. Approximately one month later, Findley filed a motion to amend

his complaint by adding Georgia Power as a defendant. Thus, Findley sought leave

to add a party defendant more than three and a half months before the trial court held

its March 27, 2017 hearing and subsequently ruled on the City’s motion for summary

judgment. But despite this ample period of time, the record indicates that the trial

court never considered—much less ruled upon—Findley’s motion to amend his

complaint. In fact, although Findley discussed his pending motion during the March

27, 2017 hearing, the trial court explained that it was only considering the defendants’

motions for summary judgment at that time. And given that the trial court not only

failed to consider Findley’s motion to amend but also dismissed his case entirely in

      7
          OCGA § 9-11-21.
      8
          Benedek, 332 Ga. App. at 575 (1) (b) (punctuation omitted).

                                           5
granting summary judgment in favor of the defendants, we must vacate the court’s

summary-judgment order and remand the case for the court to consider Findley’s

motion and exercise the appropriate discretion in that regard.9 In doing so, our ruling

should in no way be construed as a comment on the merits of the City’s motion for

summary judgment or the motion for summary judgment filed by the other defendants

who are not parties to this appeal. And regardless of the trial court’s ruling on

Findley’s motion to amend, nothing in this opinion should be construed as barring the

City or the other defendants from reasserting their motions for summary judgment.

      2. In two separate enumerations of error, Findley further contends that the case-

reassignment procedure employed by the Atlanta Judicial Circuit to reassign his case


      9
         See Davis v. Ganas, ___ Ga. App. ___, Slip op. at 11-12 (2) (Case No.
A17A1423; decided February 26, 2018) (holding that the trial court erred by granting
appellee’s motion for summary judgment without even considering appellant’s
motion to amend complaint despite the fact that appellant filed motion six months
prior to trial court ruling on summary judgment); Benedek, 332 Ga. App. at 575 (1)
(b) (holding that trial court erred in basing its ruling denying appellant’s motion to
add new defendants on the merits of appellant’s claim against proposed new
defendants rather than whether new defendants would have been prejudiced and
whether appellant had excuse for having previously failed to name new defendants).
Cf. Ekokotu v. Pizza Hut, Inc., 205 Ga. App. 534, 537 (5) (422 SE2d 903) (1992)
(holding that trial court did not err in granting summary judgment prior to ruling on
appellant’s motion to add party defendants because finding that there was insufficient
evidence to support any of appellant’s tort claims rendered motion to add parties
moot).

                                          6
to a different judge was unlawful, and that the trial court’s summary-judgment order

did not comport with the Uniform Superior Court Rules in several respects. But

pretermitting the merit of either of these claims, the trial court did not rule on these

issues below, “and this Court cannot address any issue on which the trial court did not

rule.”10 Indeed, neither of these claims of error can be gleaned from even the most

generous construction of Findley’s initial motion for reconsideration, which the trial

court considered and denied. And while Findley did assert such claims in his motion

to vacate summary judgment and his first amended motion for reconsideration, the

trial court did not rule on either of those motions prior to Findley filing his notice of

appeal. In fact, Findley did not file the latter motion until after filing his notice of

appeal. It is, of course, well established that “this Court is for the correction of errors

of law, and when the trial court has not ruled on an issue, we will not address it.”11




       10
        Stanley v. Gov’t Emp. Ins. Co., 344 Ga. App. 342, 346 (2) (810 SE2d 179)
(2018) (punctuation omitted); accord Banks v. Echols, 302 Ga. App. 772, 778 (2)
(691 SE2d 667) (2010).
       11
       Stanley, 344 Ga. App. at 346 (2) (punctuation omitted); accord Banks, 302
Ga. App. at 778 (2).

                                            7
      For all these reasons, we vacate the trial court’s order granting summary

judgment in favor of the City, and we remand the case for further consideration as

directed in this opinion.

      Judgment vacated and case remanded. Doyle, P. J., and Mercier, J., concur.




                                        8